--------------------------------------------------------------------------------

Exhibit 10.1
 


 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this "Agreement"), made this 13th day of
September, 2011 (the "Effective Date") by and between GAME PLAN HOLDINGS, INC.,
a corporation organized and existing under the laws of the state of Nevada
(hereinafter the "Company") and VANTAGE ASSETS HOLDINGS, LTD., a British Virgin
Islands corporation (hereinafter referred to as a "Seller"). The Company and
Seller shall each separately be referred to as a "Party" and collectively as the
"Parties."
 
WHEREAS, Seller own all right, title and interest in the www.checkinsave.corn
website (the "Website") and the associated business plan and intellectual
property; and
 
WHEREAS, Seller and the Company wish to enter this Agreement so the Company may
acquire all right, title and interest in the Website and the associated business
plan and intellectual property and the Company may launch the Website with the
assistance of Seller.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which are hereby acknowledged, the Parties
agree as follows:
 
AGREEMENT
 
SECTION 1.     Definitions
 
In this Agreement:
 
1.1     "Breach" means a breach of a representation, warranty, covenant,
obligation, or other provision of this Agreement or any instrument delivered
pursuant hereto, and will be deemed to have occurred if there is or has been (a)
any inaccuracy in, or breach of, or any failure to perform, or comply with such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person (as hereinafter defined)) or other occurrence or
circumstance that is or was inconsistent with such representation, warranty,
covenant, obligation, or other provision, and the term "Breach" means any such
inaccuracy, breach, failure, claim, occurrence, or circumstance.
 
1.2     "Encumbrance" means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
 
1.3     "Governmental Body" means any national, federal, state or local
governmental, judicial or regulatory agency, authority or body within or outside
the United States.
 
 
1.4     "Indemnified Person" shall mean the Person who is entitled to
indemnification under the terms of this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 


 
1.5     "Legal Requirement" means any federal, state, local, municipal, foreign,
international, multinational, judgment or other administrative order, decree,
constitution, law, ordinance, principle of common law, rule, regulation,
statute, or treaty.
 
1.6      "Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, buyer, association, organization, labor union, or other entity
or governmental body.
 
1.7     "Proceeding" means any action, arbitration, audit, hearing,
investigation, litigation,  or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.
 
1.8     "Tax" means any net income, gross income, gross receipts, sales, use, ad
valorem, franchise, profits, license, excise, severance, stamp, occupation,
premium, property or windfall profit tax, custom duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest and any penalty, addition to tax or additional amount imposed by any
taxing authority (whether domestic or foreign).
 
1.9     "Tax Return" means any return (including any information return),
report, statement, schedule, notice, form, or other document or information
filed with, or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection,
or payment of any Tax or in connection with the administration, implementation,
or enforcement of, or compliance with, any Legal Requirement relating to any
Tax.
 
SECTION 2.      Purchase and Sale
 
2.1     Sale of the Assets. Seller hereby sells to the Company and the Company
hereby   purchases from the Seller any and all right, title and interest to the
assets utilized in conducting the Seller's business associated with the Website
including, but not limited to, the assets described in Schedule A, as attached
hereto and incorporated by reference herein (the "Assets"). The Company will
assume the obligations and liabilities related to the Assets only as disclosed
on Schedule B, as attached hereto and incorporated by reference herein.
 
2.2          Purchase Price. In consideration for the aforementioned:
 
(a)           Upon launch of the website ("Website Launch"), the Company shall
issue to Seller 500,000 shares of restricted common stock of the Company (the
"Initial, Stock"), which Initial Stock shall be free trading after six months
pursuant to the laws and regulations of the Securities and Exchange Commission.
For the purposes of this Agreement, Website Launch shall mean the Website is
live and accessible to the public and Website users have the ability to register
on the Website;
 
(b)           In the event the Company achieves the "Performance Criteria" (as
hereinafter defined), the Company shall issue to Seller 500,000 shares of
restricted common stock of the Company (the "Performance Stock"). The term
Performance Criteria shall mean:
 
 
 
2

--------------------------------------------------------------------------------

 
 


 
(i)           For purposes of this definition of Performance Criteria: (A)
 
"Registered Users" shall mean a Person who has registered on the Website by
providing basic contact information and who has accessed the Website on at least
one additional occasion (other than the initial input of contact information);
and (B) Registered Venues shall mean participating partners (typically retail or
restaurant establishments) who have signed an agreement with the Company to
provide and honor points distributed over the Website's system.
 
(ii)           It is understood that the Company shall initially focus its
marketing efforts on major metropolitan areas. The Performance Criteria shall be
deemed to have been met upon the Website signing up 20,000 Registered Users and
100 Registered Venues in five major metropolitan areas.
 
(c)     The Company shall issue 500,000 shares of restricted common stock of the
Company and pay to Seller 10% of the consideration paid if the Company
successfully completes a sale of the Website during the three-year period of
time following the date of this Agreement (the "Change in Control Stock").
 
2.3     Development. Seller's founders, Jordan Brill and Matthew Housser, shall
provide continued support in the development, marketing and launch of the
Website. The Company shall enter into consulting agreements with Mr. Brill (the
"Brill Consulting Agreement") and Mr. Housser (the "Housser Consulting
Agreement") whereby Mr. Brill and Mr. Housser will each be hired for the
position of co-Chief Technical Officer on an independent contractor basis.
 
2.4     Forfeiture of Rights. In the event that either Mr. Brill or Mr. Housser
cease to provide support for the development, marketing, launch and maintenance
of the Website prior to a successful completion of the sale of the Website, or
if either Mr. Brill or Mr. Housser or both of them breach any of the covenants,
conditions or representations herein, he or they will forfeit all rights to the
Performance Stock and the Change in Control Stock (unless otherwise previously
issued).
 
SECTION 3.      Conditions to Closing
 
3.1     Time and Place. The closing of the transactions contemplated by this
Agreement  (the "Closing") shall take place upon execution of this Agreement and
the completion of conditions to closing (the "Closing Date").
 
3.2     Shareholder Approval. As a condition to Closing, the Company and Seller
will each obtain the requisite shareholder approval and ratification of this
Agreement.
 
3.3     Deliveries. At the Closing:
 
3.3.1 Seller shall deliver to the Company:
 
(a)          A copy of this Agreement executed by the Seller;
 
(b)        All Assets set forth in Schedule A; and
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Such other documents and instruments as the Company may reasonably
request to effectuate the Closing and any other transactions contemplated
hereby.
 
3.3.2 The Company will deliver to Seller:
 
(a)           A. copy of this Agreement executed by the Company;
 
(b)           The stock certificates evidencing the issuance of the Initial
Stock;
 
(c)           Such other documents and instruments as the Seller may reasonably
request to effectuate the Closing and/or any other transactions contemplated
hereby;
 
(d.)           The Brill Consulting Agreement, fully executed; and
 
(e)           The Houser Consulting Agreement, fully executed.
 
SECTION 4. Representations and Warranties of the Seller
 
By affixing their signatures below, the Seller hereby represents and warrants to
the Company, as a material inducement to the Company's entry into this
Agreement, as follows:
 
4.1           Title to Assets. The Seller is the lawful and beneficial owners of
the Assets and the Seller has good and marketable title thereto, and the
delivery of the Assets by the Seller to the Company pursuant to this Agreement
will convey to the Company lawful, valid, and indefeasible title thereto, free
and clear of all Encumbrances whatsoever.
 
4.2           Necessary Authority. The Seller has full power and authority to
execute and deliver this Agreement and the other agreements contemplated hereby,
and to consummate the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by the Seller and constitutes the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors'
rights generally now or hereafter in effect, and subject to the availability of
equitable remedies.
 
4.3           No Approvals or Conflicts. The execution, delivery and performance
of this  Agreement by the Seller, and the consummation of the transactions
contemplated hereby, do not and will not:
 
4.3.1      Require the consent or approval of, or filing with, any Person or
Governmental Body;
 
4.3.2     Violate any law, regulation, judgment or order binding upon the
Seller; or
 
4.3.3     To the best of Seller's knowledge constitute or result in the breach
of any provision of, or constitute a default under, any agreement, indenture or
other instrument to which the Seller is a party or by which the Seller or its
assets may be bound,
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.4            Completeness of Statements. No representation or warranty of the
Seller herein, and no written statement or certificate furnished, or to be
furnished, by or on behalf of the Seller to the Company, or its agents pursuant
hereto or in connection with the transactions contemplated hereby, contains or
will contain on the Closing any untrue statement of a material fact or omits or
will omit to state a material fact necessary in light of the circumstances to
make the statements contained herein or therein not misleading.
 
4.5            No Bankruptcy, Litigation. There has not been filed any petition
or application, or any proceedings commenced, by or against, or with respect to
any assets of, the Seller, under Title 11 of the United States Code or any other
law, domestic or foreign, relating to bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt or creditors' rights, and the
Seller has not made any assignment for the benefit of creditors. The Seller is
not a party in any litigation or similar Proceeding.
 
4.6            Brokers' Fees. The Seller has no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.
 
4.7            Legal Compliance and Proceedings. The Seller has not received any
notice from a Governmental Body alleging that it is not in compliance with all
material Legal Requirements associated with the operation of the business and
there is no pending Proceeding: (a) that has been commenced by or against the
Seller or that otherwise relates to or may affect the business of, or any of the
property or assets owned or used by, the Seller; or (b) that challenges, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated hereunder.
 
4.8            Taxes.
 
4.8.1 The Seller shall be solely responsible for and pay all Taxes applicable to
the Seller in relation to the sale of the Assets.
 
4.8.2 The Seller has filed with the appropriate taxing authorities all Tax
Returns that it was required to file, which Tax Returns are true, correct and
complete in all material respects, and have paid, or made adequate provision for
the payment of, all Taxes shown thereon as owing.
 
SECTION 5.      Representations and Warranties of the Company
 
By affixing its signature below, the Company represents and warrants to the
Seller, as a material inducement Seller's entry into this Agreement, as follows:
 
5.1          Necessary Authority. The Company has full power and authority to
execute and deliver this Agreement and the other agreements contemplated hereby,
and to consummate the transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors' rights generally now or hereafter in effect, and subject to the
availability of equitable remedies.
 
 
 
5

--------------------------------------------------------------------------------

 
 


 
5.2           No Approvals or Conflicts. The execution, delivery and performance
of this Agreement by the Company and the consummation of the transactions
contemplated hereby do not and will not:


5.2.1 Require the consent or approval of, or filing with, any person or public
authority;

5.2.2 Constitute or result in the Breach of any provision of, or constitute a
default Under any agreement, indenture or other instrument to which the Company
is a party or by which its assets may be bound; or
 
5.2.3 Violate any law, regulation, judgment or order binding upon the Company.
 
SECTION 6.      Indemnification
 
6.1           Indemnification of Company. The Seller shall indemnify and hold
harmless the Company and its representatives, agents, successors and assigns
(collectively, the "Indemnified Persons") for, and will promptly pay to the
Indemnified Persons the amount of any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys' fees) or diminution of value, whether or
not involving a third-party claim (collectively, "Damages"), arising, directly
or indirectly, out of or in connection with any Breach of this Agreement by the
Seller.
 
6.2           Indemnification of Seller. The Company will indemnify and hold
harmless the Seller and its Indemnified Persons, and will promptly pay to such
Indemnified Persons, the amount of any Damages arising, directly or indirectly,
out of or in connection with a Breach of this Agreement by the Company.
 
SECTION 7.      General
 
7.1.           Notice. All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
first business day after mailing by United States registered or certified mail,
return receipt requested, postage prepaid, addressed to the addresses given
below. The Company or Seller may change their address for purposes of this
provision by giving written notice pursuant to the terms of this provision.
 
7.2           Entire Agreement. This Agreement and the Schedules attached hereto
constitute the entire agreement among the parties hereto, and no party hereto
shall be bound by any communications between them on the subject matter hereof
unless such communications are in writing and bear a date contemporaneous with,
or subsequent to, the date hereof.
 
7.3           Fees and Costs. Each Party shall be responsible for paying his,
her or its own fees and costs in connection with this Agreement, including, but
not limited to, his, her or its respective attorneys' fees, accountant fees and
consultant fees.
 
 
 
6

--------------------------------------------------------------------------------

 
 


 
7.4           Successors and Assigns. This Agreement shall be binding upon the
Parties hereto, their heirs, personal representatives, successors and assigns.
 
7.5           Execution of Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.
 
7.6           Governing Law; Jurisdiction. This Agreement shall be governed by
the internal laws of the State of Nevada, without regard to principles of
conflicts of laws. Any dispute arising under or in connection with this
Agreement or the other agreements contemplated hereby shall be resolved before
the American Arbitration Association, Las Vegas, Nevada.
 
7.7           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties hereto. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
7.8           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first set forth above.
 
 
"COMPANY"
 
GAME PLAN HOLDINGS, INC.
A Nevada Corporation
 
By:  /s/ Charles Hazzard
Name:  Charles Hazzard
Title:  President
9/13/11
 
Adress for Notice:
 
______________________
______________________
______________________
 
"SELLER"
 
VANTAGE ASSETS HOLDINGS, INC.
a British Virgin Islands Corporation
 
By:  /s/ Jordan Brill      /s/ Matthew Houser
Name:  Jordan Brill   Matthew Houser
Title:  Co-Founders
 


 
Adress for Notice:
 
 
______________________
______________________
______________________
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 


 
 
SCHEDULE A
 
ASSETS
 
This list of assets is not exhaustive. Any and all assets utilized in connection
with the Website, whether included on this list or not, are being purchased by
the Company.
 
 
1.
Any and all hardware, software, code base, code and revisions and versioning
system contents thereof related to the Website;

 
2.
Any and all design, schemas and structures for the Website;

 
3.
Any and all database content, images and design for the Website;

 
4.
Any and all registered names, domain names, trademarks, copyright and
intellectual, property related to the Website;

 
5.
Any and all external accounts with any third party companies, including, but not
limited to, Content Delivery Networks, Internet Service Providers and data
centers;

 
6.
Any and all know-how of the Seller's founders, including, but not limited to,
process, procedure and documentation.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
 
SCHEDULE B
 
ASSUMED LIABILITIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------